 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO CASTRO,                                     No. 1:19-cv-00323-DAD-SKO (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   SCOTT KERNAN, Secretary, California               PETITION FOR WRIT OF HABEAS
     Department of Corrections and                     CORPUS
15   Rehabilitation,
                                                       (Doc. No. 12)
16                      Respondent.
17

18          Petitioner Pedro Castro is a state prisoner proceeding pro se with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. On July 29, 2019, the magistrate judge assigned to

20   the case issued findings and recommendations recommending denial of the petition on its merits.

21   (Doc. No. 12.) Those findings and recommendations were served upon all parties and contained

22   notice that any objections thereto were to be filed within thirty (30) days from the date of service

23   of that order. No objections have been filed, and the time in which to do so has now passed.

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

25   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

26   findings and recommendations are supported by the record and proper analysis.

27          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

28   a certificate of appealability should issue. A state prisoner seeking a writ of habeas corpus has no
                                                      1
 1   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

 2   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C.

 3   § 2253. If, as here, a court denies a petition for writ of habeas corpus, the court may only issue a

 4   certificate of appealability when “the applicant has made a substantial showing of the denial of a

 5   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

 6   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

 7   should have been resolved in a different manner or that the issues presented were ‘adequate to

 8   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

 9   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

10          In the present case, the court finds that reasonable jurists would not find that the court’s

11   determination that petitioner is not entitled to federal habeas corpus relief debatable, wrong, or

12   deserving of encouragement to proceed further. Therefore, the court declines to issue a certificate

13   of appealability.

14          Accordingly:

15          1.      The findings and recommendations issued on July 29, 2019 (Doc. No. 12), are

16                  adopted in full;

17          2.      The petition for writ of habeas corpus (Doc. No. 1) is denied with prejudice;

18          3.      The Clerk of the Court is directed to close the case; and

19          4.      The court declines to issue a certificate of appealability.

20   IT IS SO ORDERED.
21
        Dated:     November 8, 2019
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
